COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      N.G. v. Department of Family and Protective Services

Appellate case number:    01-15-00195-CV

Trial court case number: 2008-32527

Trial court:              308th District Court of Harris County


         On February 27, 2015, appellant filed her notice of appeal. See TEX. R. APP. P. 26.1(b),
27.1(a). On March 3, 2015, the trial court signed the final decree terminating appellant’s rights to
her minor child. The reporter’s record was filed in this Court on March 9, 2015, and the clerk’s
record was filed on March 19, 2015. Appellant’s brief, therefore, was due to be filed on April 8,
2015. See TEX. R. APP. P. 38.6(a). On April 9, 2015, the Clerk of this Court notified appellant
that her brief was late and provided her a deadline of April 20, 2015 to file the appellant’s brief
or request an extension of time. Appellant has filed a motion for extension of time to file her
brief, requesting a thirty-day extension to May 20, 2015.

        We grant in part appellant’s motion. Appellant’s brief is due to be filed with this Court
no later than May 11, 2015. See TEX. R. APP. P.4.1, 38.6(d). Because this appeal involves the
termination of the parent-child relationship, the Court is required to bring the appeal to final
disposition within 180 days of the date the notice of appeal was filed so far as reasonably
possible. See Tex. R. Jud. Admin. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.
(West 2013). Accordingly, no further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: April 23, 2015